EXHIBIT 10.2

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

THIS ASSIGNMENT, ASSUMPTION AND FIRST AMENDMENT TO OFFICE LEASE AGREEMENT
("Amendment") is executed effective as of December 31, 2012 (the "Effective
Date"), between FSP GALLERIA NORTH LIMITED PARTNERSHIP, a Texas limited
partnership ("Landlord"), and DEALERTRACK, INC., a Delaware corporation
("Original Tenant") and DEALERTRACK TECHNOLOGIES, INC., Delaware corporation
(“New Tenant”).

 

W I T N E S S E T H:

A. Landlord and Original Tenant have heretofore entered into that certain Office
Lease Agreement (the "Original Lease"), dated February 16, 2012 covering certain
space (the "Original Premises") in the Building (as defined in the Lease) known
as Galleria North Tower I, 13737 Noel Road, Dallas, Texas 75240.

B. To induce Landlord to enter into this Amendment, Original Tenant has agreed
to assign all of its interest as “Tenant” under the Original Lease to New
Tenant, its parent, and New Tenant has agreed to accept such assignment and
assume all of the obligations of Original Tenant under the Lease.

C. Upon such assignment and assumption Landlord and New Tenant desire to amend
the Original Lease subject to and upon the terms and conditions hereof. Unless
otherwise defined herein, capitalized terms used in this Amendment shall have
the meaning given them in the Original Lease, as modified by this Amendment.

D. The Original Lease, as modified by this Amendment, is hereinafter referred to
as the "Lease."

NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants and agreements set forth herein below, together with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed by each of the parties hereto, the undersigned
Landlord, Original Tenant and New Tenant do hereby covenant and agree as
follows:

1. Assignment and Assumption. Original Tenant does hereby assign, sell, set over
and convey unto New Tenant all of the Original Tenant’s right, title and
interest in and to the Original Lease effective as of the date of this
Amendment. New Tenant hereby does hereby accept such assignment and assumes all
of the obligations of “Tenant” under the Original Lease however and whenever
arising thereunder. All references in this Amendment hereafter to “Tenant” will
mean “New Tenant” except where otherwise stated.

2. Addition of Expansion Space. Landlord and Tenant have agreed to expand the
Premises to include all of the Rentable Area on the fifth floor and the sixth
floor of the Building, each floor containing 24,907 square feet of Rentable Area
for a total of 49,814 square feet of Rentable Area, and shown on Exhibit "B-1"
hereto (collectively, the "Expansion Space"). All references in the Lease to the
"Premises," including the definition in Section 1 of the Lease, shall include
the Expansion Space; (ii) all references in the Lease to the "Rentable Area of
the Premises," including the definition set forth in Section 1 of the Lease,
shall mean 108,966 square feet of Rentable Area; (iii) Exhibit "B" attached to
the Original Lease is further modified by the addition of the floor plan shown
on Exhibit "B-1" hereto; and (iv) except as specifically modified by the terms
of this Amendment, the terms and provisions of the Original Lease shall apply to
the Expansion Space and Tenant's use and occupancy thereof.

3. Grant. Landlord hereby leases and demises to Tenant, and Tenant hereby leases
from Landlord, the Expansion Space, all upon and subject to the terms and
conditions of the Lease. The term of the Lease applicable to the Expansion Space
is the same as the Lease Term and the expiration, extension or earlier
termination of the Lease shall apply to all of the Premises, including the
Expansion Space.

4. Adjustment in Base Rental. From and after the Expansion Commencement Date (as
defined below), in addition to the Base Rental provided for in the Original
Lease, Tenant shall also pay Base Rental for the fifth floor and the sixth floor
as follows:

Page 1 of 15

 

 

Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

Fifth Floor Base Rental

Lease Months

Annual Base

Rental Rate Per
RSF

Annual Base Rental
 [based on 24,907
RSF] Monthly
Installments Additional
Charge to Base
 Rental Expansion Commencement Date to March 31, 2015* $19.50 $485,686.50
$40,473.88 + Electricity April 1, 2015 to October 31, 2017  $20.70 $515,574.90
$42,964.58 +Electricity November 1, 2017 to February 28, 2020 $21.90 $545,463.30
$45,455.28 +Electricity March 1, 2020 to May 31, 2020 $0.00 $0.00 $0.00
+Electricity June 1, 2020 to May 31, 2022 $23.10 $575,351.70 $47,945.98
+Electricity June 1, 2022 to May 31, 2023 $24.30 $605,240.10 $50,436.68
+Electricity

 

Sixth Floor Base Rental

Lease Months

 

Annual Base

Rental Rate Per
RSF

Annual Base Rental
 [based on 24,907
RSF] Monthly
 Installments

Additional

Charge to Base
Rental

Expansion Commencement Date to April 30, 2014* $12.71 $316,567.97 $26,380.66 +
Electricity May 1, 2014 to June 30, 2015 $21.00 $523,047.00 $43,587.25
+Electricity July 1, 2015 to October 31, 2017 $22.20 $552,935.40 $46,077.95
+Electricity November 1, 2017 to February 28, 2020 $23.40 $582,823.80 $48,568.65
+Electricity March 1, 2020 to May 31, 2022 $24.60 $612,712.20 $51,059.35
+Electricity June 1, 2022 to May 31, 2023 $25.80 $642,600.60 $53,550.05
+Electricity

 

Tenant agrees to pay to Landlord the additional Base Rental and electricity
described above as otherwise provided in the Lease.

5. Tenant's Share of Basic Operating Costs. On the Expansion Commencement Date,
Tenant's Share with respect to Building Operating Costs, shall be adjusted to be
28.7117%.

6. Expansion Commencement Date. The term “Expansion Commencement Date” when used
in this Amendment shall mean the earlier to occur of (i) the date Substantial
Completion of the Expansion Improvements occurs, or (ii) May 1, 2013 (the
“Outside Date”); provided, however, if the construction contract with the
Contractor selected to perform the construction of the Expansion Improvements in
accordance with New Exhibit “D” attached hereto provides for a completion date
that is later than Outside Date and/ or Tenant Delays occur, the Outside Date
will be extended on a day-to-day basis based on the number of additional days
the construction contract contemplates for completion and the number of days of
Tenant Delays so long as the Expansion Completion Date is not extended beyond
June 1, 2012 for any reason other than Landlord Delays (as defined in New
Exhibit “D”).

Page 2 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

7. Condition of Premises and Tenant Improvements. Landlord and Tenant agree that
Tenant will accept the Expansion Space on an "AS IS, WHERE IS" basis as of the
Expansion Commencement Date, and Tenant, by its signature below, accepts the
Expansion Space on such terms.

8. Cancellation of Termination Right. In consideration for Landlord’s agreement
to enter into this Amendment, Tenant hereby agrees with Landlord (i) to cancel
Tenant’s right to terminate the Lease pursuant to Exhibit "K" to the Lease, and
(ii) the provisions of Exhibit “K” are of no further force or effect as of the
date of this Amendment.

9. Tenant Improvements. Tenant Improvements for the Expansion Space and the
Improvement Allowance are set forth on, and shall be governed by, New Exhibit
"D" hereto.

10. Parking. In addition to the parking rights granted to Tenant in Exhibit "E"
of the Lease, Tenant shall also have a non-exclusive right to 3.5 Parking Spaces
for every 1,000 square feet of Rentable Area in the Expansion Space (the
"Expansion Parking Spaces") for a total of 174 additional unreserved spaces. If
and to the extent available at the time of conversion, Tenant shall have the
right to convert up to 8 of the Expansion Parking Spaces into reserved parking
spaces located in the Parking Garage and 9 of the Expansion Parking Spaces into
Executive Reserved Spaces located in the underground parking areas beneath the
Building. A monthly charge of $35.00 plus applicable taxes per Reserved Parking
Space shall apply to each of the Reserved Parking Spaces in the Parking Garage
(except that the first 12 months after the Expansion Commencement Date shall be
free of such charge) and a monthly charge of $75.00 plus applicable taxes per
Parking Space shall be assessed for each Executive Reserved Parking Spaces in
the Underground Parking Area. If Tenant exercises its right to convert Expansion
Parking Spaces into Reserved Parking Spaces, Tenant will be charged for the
reserved Parking Spaces regardless of whether the spaces are utilized. There is
no monthly charge for unreserved parking spaces. Except as especially set forth
in this paragraph, the provisions of Exhibit "E" to the Lease shall be
applicable to the Expansion Parking Spaces.

11. Right of First Refusal. Landlord has granted to Tenant a right of first
refusal relating to the 7th floor of the Building on the terms set forth on New
Exhibit “H” attached hereto.

12. Commissions. Landlord and Tenant acknowledge that Cassidy Turley Commercial
Services, Inc. has acted on behalf of Landlord in connection with this Amendment
and iOptimize Realty Inc. f/k/a Corporate Realty Consultants has acted on behalf
of Tenant (collectively, "Brokers"). Landlord and Tenant agree that the Brokers
are the only brokers involved in the procurement, negotiation or execution of
this Lease, and that any commissions that may be payable by Landlord shall be
paid pursuant to a separate commission agreement. LANDLORD AND TENANT HEREBY
INDEMNIFY EACH OTHER FROM THE PAYMENT OF ANY COMMISSIONS OWED TO ANY OTHER
BROKER WITH RESPECT TO THIS AMENDMENT RESULTING FROM THE ACTS OF SUCH
INDEMNIFYING PARTY, BUT NOT OTHERWISE.

13. No Modification. Except as specifically amended by this Amendment, all other
terms and conditions of the Lease shall remain unchanged and in full force and
effect, and as said terms and conditions have been modified or amended hereby,
same shall be binding upon the parties hereto and their respective successors
and assigns. The Original Lease and this Amendment shall be construed as one
instrument and any default under the Original Lease shall also be a default
under this Amendment and any default under this Amendment shall also be a
default under the Original Lease.

14. No Waiver. Landlord and Tenant expressly acknowledge and agree that nothing
herein shall affect, abrogate or waive any rights or obligations of Landlord or
Tenant under the Lease.

15. Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

Page 3 of 15

 

Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

16. Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

17. Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation. In
the event of any conflict between the terms of the Original Lease and this
Amendment, this Amendment shall control.

18. Severability. If any clause or provision of this Amendment is or should ever
be held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Amendment shall not be affected
thereby, and that in lieu of each such clause or provision of this Amendment
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

19. Ratification. Tenant hereby confirms and ratifies that, as of the Effective
Date of this Amendment, and the Original Lease, as modified by this Amendment,
remains in full force in effect.

END OF TEXT; SIGNATURE PAGE FOLLOWS



Page 4 of 15

 

Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

Landlord's Notice Address:

 

Franklin Street Properties

401 Edgewater Place

Suite 200

Wakefield, Massachusetts 01880-6210

Attn: Scott Carter, Esq.

 

and

 

Franklin Street Properties

401 Edgewater Place

Suite 200

Wakefield, Massachusetts 01880-6210

Attn: Asset Management

 

 

 

LANDLORD:

FSP GALLERIA NORTH LIMITED PARTNERSHIP,
a Texas Limited Partnership

 

By:          FSP Property Management LLC,

its asset manager

 

By: /s/ John F. Donahue

                Name: John F. Donahue

Title: Vice President

Original Tenant’s Notice Address::

1111 Marcus Ave. – Suite M04

Lake Success, NY  11042

Attn:  General Counsel

 

ORIGINAL TENANT:

 

DEALERTRACK, INC.,

a Delaware corporation

 

By: /s/ Ana Herrera

Name:  Ana Herrera

Title:    Senior Vice President

 

 

New Tenant’s Notice Address::

1111 Marcus Ave. – Suite M04

Lake Success, NY  11042

Attn:  General Counsel

 

 

NEW TENANT:

 

DEALERTRACK TECHNOLOGIES, INC.,

a Delaware corporation

 

By: /s/ Ana Herrera

Name:  Ana Herrera

Title:    Senior Vice President

 

 

 

Page 5 of 15

 

 

Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

EXHIBIT "B-1"





EXPANSION SPACE – FLOOR PLANS



[image_005.jpg]

Page 6 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

NEW EXHIBIT "D"

TENANT IMPROVEMENTS AGREEMENT

[Expansion Space]

This Tenant Improvements Agreement (herein so called) describes and specifies
the rights and obligations of Landlord and Tenant under the Amendment to which
this New Exhibit "D" is attached, with respect to the design, construction and
payment for the completion of the Tenant Improvements for Expansion Space.
Performance of the "Work" (as defined below) shall commence promptly after
Landlord receives the “Demo Bids” as indicated in New Exhibit D-1” attached
hereto.

1. Definitions. Any capitalized terms not defined in this Tenant Improvements
Agreement shall have the meaning set forth in the Amendment, or if not defined
in the Amendment, then the meaning set forth in the Lease. Additionally, as used
in this Tenant Improvements Agreement, the following terms (when delineated with
initial capital letters) shall have the respective meaning indicated for each as
follows:

"Architect” means a licensed architect selected and engaged by Tenant.

"Contractor" means the general contractor selected by mutual agreement of
Landlord and Tenant to perform the Work, provided, however that Landlord and
Tenant hereby approve the following to be the Contractor: Pacific Builders,
Inc.; J.F. Jones, Inc. and Balfour Beatty Construction.

"Certificate of Occupancy" means a certificate of occupancy, governmental
sign-off or other document, permit or approval (whether conditional,
unconditional, temporary or permanent) which must be obtained by Landlord from
the appropriate governmental authority as a condition to the lawful initial
occupancy by Tenant of the Expansion Space that is the subject of the Work.

"Improvement Allowance" means (i) $22.69 per square foot of Rentable Area in the
Fifth Floor Expansion Space, and (ii) $25.00 per square foot of Rentable Area in
the Sixth Floor Expansion Space.

“Landlord Delay” means any delay in the performance of the Work by the date set
forth in the Timeline, for reasons that are not attributable to (A) a Tenant
Delay, (B) Force Majeure, (C) unavailability of materials that were timely
ordered and paid for, or (D) delays attributable to the failure of governmental
authorities to timely grant approvals, permits or carry out inspections
necessary to start or perform the Landlord’s Work but only with respect to that
part of Landlord’s Work that the government delay prohibits from starting and
further only if such failure is not due to Landlord’s or Contractor’s delay,
fault, act, or omission. A Contractor’s delay is a Landlord Delay.

"Plans and Specifications" means the detailed construction documents for the
Tenant Improvements referred to in paragraph 5 below.

"Space Plan" means the space plan to be prepared by Tenant in accordance with
paragraph 2 below and approved by Landlord and Tenant, and showing the general
configuration of the Tenant Improvements for the Expansion Space.

"Substantial Completion" means either (a) the date a Certificate of Occupancy is
obtained for the Expansion Space, or (b) if a Certificate of Occupancy is not
required as a condition to Tenant’s lawful occupancy of the Expansion Space, the
date that the Tenant Improvements are substantially completed (subject to punch
list items and a mutually agreeable timetable for completing such punch list
items), as confirmed in writing by Architect.

Page 7 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

"Tenant Delay" means any delay caused by Tenant, including, without limitation,
with respect to the Work, Tenant's failure to timely meet or comply with any
part of the Timeline that is the responsibility of Tenant. A Tenant Delay
excuses Landlord's performance of any obligation related thereto for a period
equal to (a) the duration of the act, occurrence or omission that constitutes
the Tenant Delay, or (b) if longer, the reasonable period of delay actually
caused by such Tenant Delay. For this purpose, “timely” means the allotted
amount of time for performance set forth in the Timeline after taking into
consideration any delay due to the preceding tasks or obligations of Landlord
and other conditions precedent to Tenant’s Timeline responsibility not being
completed on or before the date contemplated in the Timeline.

"Tenant Improvements" means the initial improvements to the Expansion Space that
is more particularly described in the Plans and Specifications.

“Timeline” means the timeline for the Tenant Improvements attached hereto as New
Exhibit “D-1”.

"Work" means all materials and labor to be added to the existing improvements in
an Expansion Space, if any, in order to complete the installation of the Tenant
Improvements within each Expansion Space in accordance with the Plans and
Specifications for such Expansion Space, including, without limitation, all air
balancing and other mechanical adjustments to Building equipment serving the
applicable Expansion Space. Tenant acknowledges and agrees that only Building
Standard materials may be utilized in the performance of the Work unless
otherwise approved by Landlord in writing, such approval not to be unreasonably
withheld or delayed.

2. Space Plan. Tenant will cause the Architect to develop and design a space
plan for the Tenant Improvements and deliver such space plan to Tenant within
the time period set forth in the Timeline. The space plan must (a) be compatible
with the base building (both aesthetically and mechanically, as reasonably
determined by Landlord); (b) be adequate, in Landlord’s reasonable discretion,
for the preparation of Plans and Specifications for the Tenant Improvements; (c)
show, in reasonable detail, the design and appearance of the finishing materials
to be used in connection with installing the Tenant Improvements; (d) contain
such other detail or description as Landlord may reasonably deem necessary to
adequately outline the scope of the Tenant Improvements; (e) conform to all
applicable governing codes and ordinances; and (f) contain all information
necessary for construction cost estimating. All space plan drawings must be not
less than 1/8” scale. Without limiting those general requirements, the space
plan must expressly specify and include (without limitation) all of the
following: (1) wall types and heights and insulation, if needed; (2) door types
and hardware groups; (3) door frame types; (4) ceiling heights; (5) ceiling
materials; (6) floor covering materials and locations; (7) all wall finishes;
(8) any appliances, special systems or equipment to be furnished as a part of
the construction; (9) any mechanical requirements beyond that provided in the
base building; (10) any fire protection requirements beyond that provided in the
base building; (11) any plumbing requirements; (12) all power and data
locations; (13) any power required other than building standard power
distribution; (14) any power requirements for modular furniture; (15) any
emergency power requirement; (16) any lighting requirements beyond that provided
in the base building; (17) millwork elevations and details; (18) specific floor
material selections and designations; (19) specific wall material selections and
designations; and (20) work necessary to comply with all applicable Disability
Laws. The Space Plan must also include enlarged sketch layouts for any
non-standard rooms, including reflected ceiling plans, and must state the
approximate usable and rentable square footage of the Premises. The costs of the
Space Plan shall be reimbursable from the Improvement Allowance. Tenant and
Landlord shall cooperate in good faith to resolve any aspects of the Space Plan
that are not satisfactory to Landlord.

Page 8 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

3. Plans and Specifications. After Landlord receives and approves the Space Plan
as provided above, Tenant will cause Architect to prepare the Plans and
Specifications for the Tenant Improvements and deliver a full set of the Plans
and Specifications within the time period set forth in the Timeline. Landlord
will approve or disapprove (specifically describing any reasons for disapproval)
the Plans and Specifications in writing on or before the date set forth in the
Timeline. If Landlord disapproves the Plans and Specifications, the Plans and
Specifications will be revised. Tenant will resubmit such revised Plans and
Specifications for approval (or disapproval) by Landlord on or before the date
set forth in the Timeline on the same basis as set forth above. After Landlord’s
approval, Landlord will submit the Plans and Specifications for permits and
construction bids in accordance with the Timeline. No deviation from the
Building Standard will be permitted in the Space Plan or the Plans and
Specifications. Landlord will not approve any deviations which Landlord
reasonably believes (a) do not conform to applicable codes, ordinances,
Disability Laws and other Laws or are disapproved by any governmental agency,
(b) require services beyond the level normally provided to other tenants in the
Building, or (c) are of a nature or quality that are inconsistent with
Landlord's overall plan or objectives for the Building.

4. Tenant Improvements. . Landlord shall solicit bids for the Tenant
Improvements from no less than three (3) but not more than five (5) general
contractors as mutually approved by Tenant and Landlord (which may include some
or all of the general contractors listed in the definition of "Contractor"
above). All subcontracted work (except for fire alarm, Building automation
system(s) connections, Building roof work and work associated with existing
warranties) will be competitively bid by a minimum of three (3) qualified
subcontractors in each trade of work. Tenant and Landlord will mutually agree on
the selection of the Contractor to be the general contractor for the Tenant
Improvements. Upon selection of the Contractor, Landlord will enter into a
construction contract with the Contractor to perform the Work and making
advances to Contractor from the Improvement Allowance. The Tenant Improvements,
pursuant to a construction contract that will provide for Substantial Completion
to occur within the time period provided for in the Timeline and deliver
possession of the Expansion Space to Tenant. Tenant will be responsible for all
direct and indirect costs of the design and construction of the Tenant
Improvements. Such costs may include, without limitation, all costs of preparing
the Space Plan, construction document preparation, design, Plans and
Specifications, general conditions, labor, materials, and other construction
costs, the fees (on an hourly basis) of Contractor’s project manager and site
superintendent for the Tenant Improvements, and all costs incurred in connection
with obtaining permits for the Tenant Improvements. If the contracts for the
construction of the Tenant Improvements will exceed the Improvement Allowance,
Tenant shall pay such excess in full. For all purposes of ownership, including
risk of loss thereto, the Tenant Improvements will immediately upon installation
be and remain a part of the Building and the property of Landlord. Work shall be
deemed to completed upon Substantial Completion. Tenant hereby elects in writing
to have Landlord's Construction Manager, Hines Interests, manage the
construction of the Tenant Improvements for this phase and agrees that such
Construction Manager shall receive a fee for such services in an amount equal to
three percent (3%) of the hard costs of construction.

5. Funding of the Improvement Allowance. Landlord will cause the Tenant
Improvements to be substantially completed by Contractor in accordance with the
Plans and Specifications and will pay the costs thereof up to the amount of the
Improvement Allowance. In no event will Landlord have any obligation to pay for
any costs of the Tenant Improvements in excess of the Improvement Allowance or
to perform any work in the Premises that is not expressly contemplated by this
Lease. Tenant shall be solely responsible for any and all costs of constructing
the Tenant Improvements in excess of the Improvement Allowance. If, upon final
completion of the Tenant Improvements, the actual costs of constructing the
Tenant Improvements are less than the Improvement Allowance, the remaining
balance of the Improvement Allowance, not to exceed an amount equal to Base
Rental for the first three months of the Lease Term, may be applied to the
payment of Base Rental or allocated by Tenant to improvements on any of its
other leased space in the Building. Landlord shall not be required to make any
advance of the Improvement Allowance after December 31, 2013.

6. Changes to Plans and Specifications. Tenant will promptly notify Landlord if
Tenant desires to make any changes to the Tenant Improvements after Tenant has
approved the Plans and Specifications. If Landlord approves the revisions,
Tenant may carry out the changes contemplated therein. If Landlord reasonably
estimates that the change order will cause the cost of the Tenant Improvements
to exceed the Improvement Allowance (or if the cost of the Tenant Improvements
already exceeds the Improvement Allowance), Landlord may require Tenant to
deposit such estimated additional cost with Landlord before the change order
work is performed.

Page 9 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

7. Landlord’s Approval Rights. Landlord may withhold its approval of any Space
Plan, Plans and Specifications, change orders, or other work requested by Tenant
which Landlord reasonably determines may require work which: (a) exceeds or
adversely affects the structural integrity of the Building; (b) adversely
affects, or exceeds Tenant’s pro rata capacity of, any part of the heating,
ventilating, air conditioning, plumbing, mechanical, electrical, communication
or other systems of the Building; (c) will increase the cost of operation or
maintenance of any of the systems of the Property; (d) does not conform to
applicable building codes or is not approved by any governmental authority with
jurisdiction over the Premises; (e) is not a building standard item or an item
of equal or higher quality; or (f) may detrimentally affect the uniform
appearance of the Property.

8. Tenant’s Representative. Tenant designates Raymond Boone
[raymond.boone@dealertrack.com] as the representative of Tenant having authority
to approve the Plans and Specifications, request or approve any change order,
give and receive all notices, consents, approvals and directions regarding the
Tenant Improvements, and to otherwise act for and bind Tenant in all matters
relating to the Tenant Improvements. Tenant will have the right to change the
Tenant Representative by giving notice of such successor Tenant Representative
to Landlord at any time.

9. Tenant Finish Work. Tenant may elect to have Landlord's electrical contractor
who is performing the electrical work as part of the Work install computer
network (Ethernet or similar) and telephone wiring at the time this electrical
contractor is also running electrical power to outlets and workstations. If the
costs of constructing the Tenant Improvements are less than the Improvement
Allowance, the cost for such work shall be paid from the Improvement Allowance.
If there are not sufficient funds in the Improvement Allowance after the payment
of all such costs, Tenant shall be responsible for paying the difference. All
finish work and decoration and other work desired by Tenant and not included
within the Tenant Improvements as set forth in the approved Plans and
Specifications (including specifically, without limitation, the design and
installation of all computer systems, telephone systems, telecommunications
systems, removable fixtures, furnishings, and equipment) will be designed,
furnished and installed by Tenant and may be chargeable against the Improvement
Allowance. Tenant will perform all such work in the same manner and following
the same procedures as are provided in this Lease for Alterations. Landlord is
under no obligation to inspect, or supervise any such work, and Landlord shall
have no liability or responsibility whatsoever therefor.

10. Liens and Claims.



(a) Tenant will keep the Property and the Complex free from any mechanics',
materialmen's, designers' or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will upon request record and
post notices of non-responsibility or such similar protective notices as
Landlord may reasonably request. If any such liens are filed against Tenant or
the Property or Tenant’s leasehold estate as a result of the failure to pay any
amount that is Tenant’s responsibility and Tenant, within 45 days after such
filing, does not release the same of record or provide Landlord with a bond or
other surety satisfactory to Landlord protecting Landlord and the Property and
the Complex against such liens, Landlord may, without waiving its rights and
remedies based upon such breach by Tenant and without releasing Tenant from any
obligation under the Lease, cause such liens to be released by any means
Landlord deems proper, including, but not limited to, paying the claim giving
rise to the lien or posting security to cause the discharge of the lien. In such
event, Tenant will reimburse Landlord, as Rent, for all amounts Landlord pays
(including, without limitation, reasonable attorneys' fees and costs). To the
fullest extent allowable under the Laws, Tenant releases and will indemnify,
protect, defend (with counsel reasonably acceptable to Landlord) and hold
harmless the Landlord Related Parties and the Property and the Complex from and
against any Claims in any manner relating to or arising out of the Tenant
Improvements, any of the Work or any other work performed, materials furnished
or obligations incurred by or for Tenant or any person or entity claiming by,
through or under Tenant, but not for any Claims arising from the Work or
materials furnished and obligations incurred in connection with any the Work to
the extent such Claims are the result of Landlord’s failure to timely pay the
Improvement Allowance in accordance with the terms of this New Exhibit “D”.

Page 10 of 15

 

 

Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

 

(b) Landlord shall not permit any such liens to be placed upon Tenant or the
Premises or Tenant’s leasehold estate as a result of Landlord’s failure to
timely pay the Improvement Allowance in accordance with the terms of this New
Exhibit “D”. If any such liens are filed against Tenant or the Premises or
Tenant’s leasehold estate as a result of the failure to pay any amount that is
Landlord’s responsibility and Landlord, within 45 days after such filing, does
not release the same of record or provide Tenant with a bond or other surety
satisfactory to Tenant protecting Tenant and Tenant’s leasehold estate against
such liens, Tenant may, without waiving its rights and remedies based upon such
breach by Landlord and without releasing Landlord from any obligation under the
Lease, cause such liens to be released by any means Tenant deems proper,
including, but not limited to, paying the claim giving rise to the lien or
posting security to cause the discharge of the lien. All reasonable sums paid
and costs incurred by Tenant to do so will be credited against Rent that first
become due following such events or, at Tenant’s option, Landlord will promptly
reimburse Tenant for all sums paid and costs incurred. To the fullest extent
allowable under the Laws, Landlord releases and will indemnify, protect, defend
(with counsel reasonably acceptable to Tenant) and hold harmless Tenant, the
Premises and Tenant’s leasehold estate in the Premises from and against any
Claims in any manner relating to or arising out of Landlord’s failure to timely
pay the Improvement Allowance in accordance with the terms of this New Exhibit
“D”.

 

 

Page 11 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

 

New Exhibit D-1

 

DT Project - Floors 5&6 Timeline 11/15/12

 

11/21/12 DealerTrack delivers Space Plans for 5 & 6 to Landlord for Approval
11/27/12 LL delivers Space Plan comments back to DealerTrack 11/30/12
DealerTrack reviews comments & provides Architect with directive, if applicable
12/5/12 DealerTrack's Architect completes Space Plans per LL and DealerTrack
comments, if applicable 12/6/12 DealerTrack delivers revised Space Plans to LL,
if applicable 12/7/12 DealerTrack's Architect starts CD's & begins coordination
with MEP Engineers 11/22/12-11/25/12 Non-Productive days due to Thanksgiving
Holiday 12/24/12-1/1/13 Non-Productive days due to Christmas & New Year's
Holidays 1/7/13 DealerTrack delivers Demo Plans to LL for review 1/8/13 LL
delivers Demo Plans comments back to DealerTrack 1/10/13 DealerTrack reviews
comments & provides Architect with directive, if applicable 1/11/13
DealerTrack's Architect completes Demo Plans per LL and DealerTrack comments, if
applicable 1/14/13 DealerTrack delivers final Demo Plans to LL, if applicable
1/15/13 LL sends Demo Plans out to bid 1/21/13 Demo Bids are back to LL 1/24/13
Demo begins 2/11/13 Demo complete 1/23/13 DealerTrack delivers CD's to LL for
review 1/25/13 LL delivers CD's comments back to DealerTrack 1/29/13 DealerTrack
reviews comments & provides Architect with directive, if applicable 2/1/13
DealerTrack's Architect completes CD's per LL and DealerTrack comments, if
applicable 2/4/13 DealerTrack delivers revised CD's to LL, if applicable 2/5/13
LL sends CD's out to bid for New Construction 2/14/13 New Construction Bids are
back to LL 2/15/13 LL Analyzes Bids 2/19/13 DealerTrack approves GC and
Authorizes Construction to Begin 2/21/13 New Construction Begins 5/15/13
Substantial Construction Completion Achieved

Page 12 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

NEW EXHIBIT “H”

Right of First Refusal

Tenant shall have a right of first refusal to lease any vacant space on the
seventh (7th) floor of the Building (the "ROFR Floor") that becomes available
for lease after the Effective Date, subject to the following terms:

A. For the purposes of this Exhibit, the term “Qualifying Offer” shall mean a
written bona fide offer from a third party that covers some or all of the ROFR
Floor but not more than the ROFR Floor and the Rentable Area equivalent of one
additional floor in the Building (i.e., the 7th floor containing 24,907 square
feet). If Landlord receives a Qualifying Offer (the space on the 7th floor
covered by such Qualifying Offer is herein referred to as the "ROFR Space") that
Landlord desires to accept, Landlord shall notify Tenant in writing of such
offer and the terms thereof (each an "Offer Notice"). Any offer to lease from a
third party prospective tenant that covers at least 50,000 square feet of
Rentable Area in the Building and includes all (but not less than all) of the
Rentable Area on the 7th floor will not be considered a Qualifying Offer and is
not subject to the right of first refusal contained in this Exhibit.

B. If Landlord gives Tenant an Offer Notice after the Effective Date, Tenant
shall have the right to lease the amount of ROFR Space that is identified in the
Offer Notice (the ROFR Space may be the full ROFR Floor or a portion of the ROFR
Floor) upon the same terms and conditions set forth in the applicable Offer
Notice.  Tenant shall notify Landlord in writing whether Tenant elects to lease
the ROFR Space upon the same terms and conditions set forth in the applicable
Offer Notice within seven (7) business days after Landlord delivers to Tenant
the applicable Offer Notice. If the ROFR Space identified in the Offer Notice is
less than all of the space on a ROFR Floor (i.e. less than 24,907 rentable
square feet), Tenant may elect to lease only the ROFR Space identified in the
Offer Notice.  If the total amount of space identified in the Offer Notice is
less than 50,000 square feet of Rentable Area but includes more than the space
on the ROFR Floor (i.e. more than the full 7th floor containing 24,907 rentable
square feet), Tenant may elect to lease only the portion of space identified in
the Offer Notice that is on the ROFR Floor.  If Tenant timely elects to lease
the ROFR Space then Landlord and Tenant shall execute an amendment to this
Lease, effective as of the date the ROFR Space is to be included in the
Premises, on the same terms contained in the Offer Notice except that:

(a) the rentable area of the Premises shall be increased by the rentable area in
the ROFR Space (and Tenant's Share shall be adjusted accordingly) on the lease
commencement date in the Offer Notice;

(b) the Base Rental shall be increased by the amount specified for such space in
the applicable Offer Notice commencing on the date payments of rental would
commence in the Offer Notice (subject, however, to adjustment pursuant to
subparagraph (e) below);

(c) Tenant shall only be entitled to allowances (e.g., free rent, moving
allowance, construction allowance, and the like) or other tenant inducements to
the extent set forth in the applicable Offer Notice (“Lease Inducement(s)”)
(subject, however, to adjustment pursuant to subparagraph (e) below);

(d) the lease expiration date shall be co-terminus with the Original Lease;

(e) if the term of the proposed lease term contained in the Offer Notice is
longer or shorter than the remaining term of the Original Lease then: (i)
increases in Base Rental over the Tenant’s lease term (i.e., rent escalations)
will be adjusted in the same method, amount and frequency as the base rental
adjusts in the Offer Notice; and (ii) Lease Inducements shall be prorated over
such shorter or longer term of the Offer Notice, as the case may be as
follows:The total Lease Inducements in the Offer Notice shall be multiplied by a
fraction, the denominator of which is the number of years for the proposed lease
term in the Offer Notice and the numerator of which is Tenant’s remaining lease
term. So, for example, if the proposed lease term in the Offer Notice is 120
months and the Tenant has 96 months remaining on its Lease term, then the
fraction shall be 96/120 which equals .80, thus, the Tenant would get 80% of the
Lease Inducement value in this example. As another example, if the Offer Notice
proposed a 72 month lease term and the Tenant’s remaining lease term is 96
months, then the ratio would be 96/72 which equals 1.33%, thus, the Tenant would
get 33% more of the Lease Inducement value in this example.

Page 13 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

An illustrative example of the above is contained in “Exhibit M – Proration
Example”. If there is any ambiguity between the above paragraph and the examples
in Exhibit M, then the principles as outlined in Exhibit M will prevail.

C. If Tenant timely elects to lease the ROFR Space pursuant to an Offer Notice,
then Landlord and Tenant shall execute an amendment to this Lease, effective as
of the date such ROFR Space is to be included in the Premises, on the terms
provided herein. The parties will use commercially reasonable efforts to execute
an amendment to this Lease within fifteen (15) Business Days after Landlord
delivers to Tenant the first draft of the amendment; provided, however, Tenant
may only withhold its agreement to such amendment if the terms of the amendment
materially vary from the Offer Notice and Paragraph B. above or include
additional terms that adversely effect the rights and benefits inuring to Tenant
under the terms in the Offer Notice in any material way and are not otherwise
consistent with the Paragraph B above. If Tenant is not willing to enter into
the amendment for a reason set forth in the preceding sentence it shall give
written notice to Landlord within fifteen (15) Business Days after Landlord
delivers to Tenant the first draft of the amendment setting forth the basis for
its unwillingness to enter into the amendment and notifying Landlord of its
decision to withdraw its election to lease the ROFR Space. If Tenant fails to
timely give such notice to Landlord, Tenant shall be deemed to have agreed to
the terms of the amendment and shall promptly execute and deliver a counterpart
of the amendment to Landlord. If Landlord fails to lease such ROFR Space to such
third party on terms that are substantially identical to the terms contained in
the Offer Notice within one hundred eighty (180) days after Tenant's receipt of
the applicable Offer Notice, Landlord may not lease the such space to such third
party or another third party without first complying with the requirements of
this Exhibit; provided, however, if Landlord is still in negotiations with the
third party upon the expiration of such 180-day period, such 180-day period
shall be extended until the earlier of (i) Landlord either terminates such lease
negotiations or executes a lease with such third party, or (ii) 30 days after
the expiration of the initial 180-day period.

D. The Right of First Refusal in this Exhibit applies to each Qualifying Offer
Landlord makes to or receives from a prospective new third party tenant (which
may be an existing tenant in the Building) which Landlord desires to accept or
to any proposal made by Landlord to a prospective new third party tenant which
such tenant desires to accept; provided, however, such Right of First Refusal
shall terminate and be of no further force or effect as to any ROFR Space that
is the subject of an Offer Notice that Tenant declines or fails to timely lease
in accordance with the requirements of this Exhibit except as set forth in
Paragraph E. below.

E. If Tenant declines to lease ROFR Space following receipt of an Offer Notice
and Landlord subsequently discounts the rent (including, but not limited to, by
offering free rental periods or other quantifiable amenities) to the prospective
new tenant whose offer was the subject of the Offer Notice (or another tenant)
by more than 10% from the rent identified in the Offer Notice, then Landlord may
not lease the ROFR Space to such new tenant without first complying with the
requirements of this Exhibit.

Page 14 of 15

 



Assignment, Assumption And First Amendment To Office Lease Agreement 12/31/2012

 

 

Exhibit M – Proration Examples

Example 1:
If Tenant has 8 years remaining on its Original Lease term (outside the free
rent period) and Landlord provides Tenant a ROFR notice that contains a 10 year
term (outside the free rent period), with a $30 TI allowance, 10 months of free
rent, and a Base Rent that starts at $25.00 + Electric for the first year and
then escalates at $0.50 per year for each of the 10 years of  term (outside the
free rent period), in order to match Tenant’s 8 year term (outside the free rent
period), Tenant may lease the ROFR space at the following terms:  8 year term;
$24 TI Allowance; 8 months of free rent; Base Rent will start at $25.00 +
Electric and escalate at $0.50 per year for each of the remaining 8 years of
 term.

Example 2:
If Tenant has 8 years remaining on its Original Lease term (outside the free
rent period) and Landlord provides Tenant a ROFR notice that contains a 6 year
term (outside the free rent period), with a $20 TI allowance, 5 months of free
rent within the term, and a Base Rent that starts at $25.00 + Electric for the
first year and grows at $0.50 per year for each of the 5 years of term (outside
the free rent period), in order to match Tenant’s 8 year term (outside the free
rent period), Tenant may lease the ROFR space at the following terms:  8 year
term; $26.67 in TI $ Allowance; 6.67 months in Free Rent; Base Rent will start
at $25.00 + Electric and grow $0.50 per year for each of the remaining 8 years
of  term.

The table below summarizes both examples:

 

Example 1

Offer Notice

(Terms Offered to
3rd Party)

Tenant’s FROR
Lease Terms Comment Term: 120 Months 96 Months Difference is 20% of Offer Notice
lease term Rent: $25.00 prsf $25.00 prsf Same Rent Escalation / Year: $0.50 prsf
$0.50 prsf Same Electric: $3.25 prsf $3.25 prsf Same Moving Allowance: $50,000
$40,000 Moving allowance is reduced by 20% and applied as free rent. TI
Allowance: $30.00 prsf $24.00 prsf TI $ reduced by 20% Free Rent: 10.00 Months
8.00 Months Free Rent reduced by 20%         Example 2

Offer Notice

(Terms Offered to
3rd Party)

Tenant’s FROR
Lease Terms Comment Term: 72 Months 96 Months Difference is 133% of Offer Notice
lease term Rent: $25.00 prsf $25.00 prsf Same Rent Escalation / Year: $0.50 prsf
$0.50 prsf Same Electric: $3.25 prsf $3.25 prsf Same Moving Allowance: $50,000
$66,667 Moving allowance is increased by 33% and applied as free rent. TI
Allowance: $20.00 prsf $26.67 prsf TI $ increased by 33% Free Rent: 5.00 Months
6.67 Months Free Rent increased by 33%

 

Note: If there is a Lease Inducement, such as Moving Allowance, which cannot be
utilized by the Tenant, then such Lease Inducement shall be prorated and applied
as free rent to the Tenant.

 



Page 15 of 15

